Citation Nr: 0710574	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right knee 
degenerative joint disease.

3.  Entitlement to service connection for left knee 
degenerative joint disease.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to February 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO, inter 
alia, denied entitlement to service connection for the 
alleged disabilities enumerated above.  

The issues of entitlement to service connection for right 
knee degenerative joint disease and for left knee 
degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDING OF FACT

The veteran is not shown to be suffering from right ear 
hearing loss within the meaning of applicable VA regulations.


CONCLUSION OF LAW

The veteran's claimed right ear hearing loss is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a September 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim herein is 
denied, and no disability rating or effective date will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  He 
has not identified any relevant post-service evidence.  He 
has also been afforded a VA medical examination relevant to 
his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Discussion

The veteran's hearing was tested in September 2003, a few 
months before he was discharged from active duty service.  
Right ear audiologic evaluation results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
25

On VA evaluation in October 2003, the veteran reported 
exposure to noise from helicopters and artillery fire during 
service in Southeast Asia.  He was also exposed to aircraft 
engine noise when parachuting, and he was exposed to noise 
while working with explosives.  Audiologic test results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20

Right ear speech recognition under the Maryland CNC Test was 
100 percent.  The examiner indicated that right ear hearing 
was within normal limits.

Because the auditory threshold in any of the relevant 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 
decibels or greater and because auditory thresholds for at 
least three of the relevant frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are not 26 decibels or greater and 
because right ear speech recognition under the Maryland CNC 
Test is greater than 94 percent, service connection for right 
ear hearing loss must be denied.  38 C.F.R. §§ 3.303; 3.385.

The Board has no discretion in this matter and may not 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria).  
Without the requisite numeric values, the Board cannot 
determine whether, under 38 C.F.R. § 3.385, the veteran has a 
right ear hearing loss disability for VA purposes.

The Board notes that the service medical records do not 
reflect the necessary level of right ear hearing loss at any 
time.  In any event, the Board is concerned with whether the 
veteran now suffers from right ear hearing loss, and he does 
not.  Indeed, a claim of service connection for a disability 
must be accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

The preponderance of the evidence is against the claim, as 
there is no evidence showing right ear hearing loss that 
meets the criteria for hearing loss under 38 C.F.R. § 3.385.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The service medical records contain scant evidence concerning 
the knees, and the evidence of record is mostly relevant to 
the right knee.  In any event, the veteran was afforded a 
pre-discharge VA medical examination in October 2003, and the 
findings and diagnoses contained in the examination report 
are unclear.  On the one hand, the examiner asserted that the 
veteran experienced cracking of the knees as well as 
stiffness, weakness, and occasional swelling of the knees 
bilaterally and giving way of the right knee.  An X-ray study 
of the knees was within normal limits and did not reflect 
degenerative joint disease of the knees.  The examiner 
diagnosed degenerative joint disease of the knees bilaterally 
but then commented that there was insufficient clinical 
evidence to warrant a diagnosis of any acute disorder of the 
knees or residual thereof.  The Board requires further 
information as to whether the veteran's bilateral knee 
symptomatology constitutes disability.  If not, an 
explanation as to why the veteran's symptoms do not 
constitute disability should be provided.  Thus, a new 
orthopedic examination, as described below, must be 
scheduled.

In addition to the foregoing, the RO should send the veteran 
amended VCAA notice that reflects information as to 
disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his claims 
of service connection for right and left 
knee disabilities, as outlined by the 
Court in Dingess/Hartman.

2.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from any clinically significant disorder 
of the right knee and/or left knee.  If 
so, the examiner should opine the etiology 
of any disability diagnosed.  If the 
examiner determines that any knee 
symptomatology does not constitute 
disability, an explanation for such 
conclusion should be provided.

Resort to speculation should be avoided, 
and the examiner must provide a rationale 
for all conclusions reached.  In the 
examination report, the examiner should 
indicate whether pertinent documents in 
the claims file were reviewed.

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, readjudicate 
the claims in light of all the evidence of 
record.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


